DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1 is rejected under 35 U.S.C. 103.
Claims 2-7 are objected to.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3 of claim 1, please change PCS to Power Conversion System (PCS) as supported by paragraph [0040] of applicant’s published application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmani et al. (US 2015/0061696), and further in view of Takatsuka et al. (US 2018/0040920) and Wang et al. (CN 103336223 A).
Regarding claim 1, Dahmani teaches an energy storage system having an arc monitoring function (e.g. figure 1, paragraphs [0032] and [0035], detection of an electric arc in a battery 1), the system comprising: 
an outer casing (e.g. figure 1, paragraph [0032], housing 2) storing an energy storage unit (e.g. figure 1, figure 1, paragraph [0033], electrochemical accumulators 3) and a PCS therein (e.g. figure 1, paragraph [0033], substrate 6 with interconnection elements 41 which integrates electric energy of each of the electrochemical accumulators 3 by converting individual small amounts of electric energy into a total large amount of electric energy where PCS is interpreted as Power Conversion System in view of paragraph [0040] of applicant’s published application);
a sound sensor to detect sound generated from an inside of the outer casing (e.g. figure 1, paragraphs [0035] and [0039], acoustic sensor 4 detects ultrasound vibration generated by an electric arc inside housing 2 having electrochemical accumulators 3 and substrate 6); and 
an arc detection device analyzing a frequency of a sound generated in the energy storage unit and the PCS to detect an arc signal included in the sound and monitoring an arc based on the detected arc signal (e.g. figure 1, paragraphs [0039] and [0042], electronic processing circuit 8 connected to acoustic sensor 4 to monitoring electric arc based on  received an arc signal included in the sound from acoustic sensor 4 exhibits a detection spike at about 40 kHz).
However, Dahmani is silent with regard to the sound sensor is installed outside the outer casing; and 
a temperature and humidity sensor installed outside the outer casing to detect humidity and temperature of the outer casing.
Takatsuka teaches an energy storage system (e.g. figures 1, 2A and 2B, paragraph [0120]-[0121], battery 10) comprising:
an outer casing configured to house a plurality of cells (e.g. figures 2A and 2B, cell housing case 18 configured to house cells 12);
a sound sensor is installed outside the outer casing (e.g. figures 1, 2A and 2B, paragraph [0106], ultrasonic sensor 37 installed outside cell housing case 18 that houses cells 12); and 
a temperature and humidity sensor installed outside the outer casing to detect humidity and temperature of the outer casing (e.g. figures 1, 2A and 2B, paragraphs [0104] and [0123], temperature sensor 30 and humidity sensor 34 installed outside of cell housing case 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dahmani by applying the teaching of Takatsuka to explicitly have the sound sensor is installed outside the outer casing; and a temperature and humidity sensor installed outside the outer casing to detect humidity and temperature of the outer casing, for the purpose of collecting additional environmental information about the energy storage units used in later analysis and/or calculation so that degree of damage of the energy storage system is determined (e.g. Takatsuka, paragraph [0122]).
Combination of Dahmani and Takatsuka is silent with regard to based on correlation between temperature and humidity.
Wang teaches a temperature sensor, a humidity sensor, and an ultrasonic sensor are used in a fault arc detection of an electric device or circuit is based on sound detected from the ultrasonic sensor and correlation between temperature and humidity (e.g. figure 7, paragraphs [0009] and [0032], abstract, detecting sound, temperature and humidity to determine arc fault occurs for judging whether is fault voltaic electric device or circuit generated in the electric arc where sound, temperature and humidity are being analyzed and it is obvious to compare and correlated each of the sound, temperature and humidity to determine the cause, type and degree of fault because when arc occurs it generates sound and high temperature and high humidity may also case arc to occurs as water vaper in high humidity environment causes short circuit to occur which is a type of arc fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dahmani and Takatsuka by applying the teaching of Wang to explicitly have based on correlation between temperature and humidity, for the purpose of judging the cause, type and degree of arc fault occurrence based on detected various physical phenomenon such as determine whether an electric arc contains fault voltaic arc or not (e.g. Wang, paragraph [0009]).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is because that it is not obvious to combine prior arts of record and/or prior arts searched to teach all the claim limitations of each of the claims 2-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858